DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7, 8 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Manabe et al. (U.S. Patent Application Publication 2019/0356872).
Regarding claims 1, 3, 5, 7, 8, Manabe et al. disclose (Fig. 1A) an imaging pixel comprising: a photodiode (103); a floating diffusion region (FD 106); a transfer transistor (105 or 107 or 109) coupled between the photodiode and the floating diffusion region; a first charge storage region (113) configured to receive a first overflow portion of charge from the photodiode; a second charge storage region (133); a bias voltage supply terminal (not shown; connected to RST2 135); and one or more transistors (117, 137, 129, 131, 135) interposed between the first charge storage region and the second charge storage region, wherein the one or more transistors (131, 135) are configured to alternate between transferring a second overflow portion of the charge from the photodiode to the second charge storage region and draining the second overflow portion to the bias voltage supply terminal.  The third transistor as claimed being transistor 135.  Manabe et al. further disclose (Fig. 1A) a fourth transistor (125 or 127 or 129) between the photodiode and the one or more transistors and an additional transistor (111) between the floating diffusion and the first charge storage region as claimed. 

Claim(s) 15, 16, 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Velichko et al. (U.S. Patent Application Publication 2017/0257578).
Regarding claims 15, 16, 18-20, Velichko et al. disclose (Fig. 5) an imaging pixel comprising: a first semiconductor substrate (100) comprising: a photodiode (42); and a first charge storage region (44) configured to receive charge from the photodiode; a second semiconductor substrate (102) comprising: a second charge storage region (FD 46) configured to receive charge from the photodiode; one or more transistors (50) interposed between the first charge storage region and the second charge storage region, wherein the one or more transistors are formed in the first semiconductor substrate or the second semiconductor substrate; and a conductive interconnect (104) between the first semiconductor substrate and the second semiconductor substrate.  Velichko et al. further disclose (Fig. 5) an additional transistor (48) is interposed between the photodiode and the one or more transistors, and the interconnect is interposed between the transistors as claimed.  In addition, Velichko et al. disclose (Fig. 9) a second transistor (51) between the floating diffusion and the first charge storage region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawa et al. (U.S. Patent Application Publication 2008/0036888), hereinafter, “S ‘888” in view of Sugawa et al. (U.S. Patent Application Publication 2009/0045319), hereinafter, “S ‘319”.
Regarding claims 9-13, S ‘888 discloses (Fig. 22) an image sensor comprising: a plurality of photodiodes including a first photodiode (1) and a second photodiode (1’); a floating diffusion region (3) coupled to each of the plurality of photodiodes via a corresponding transfer transistor (2, 2’); a first charge storage region (5) configured to receive a first overflow portion of charge from the first photodiode; a third charge storage region (5’) configured to receive a first overflow portion of charge from the second photodiode.  S ‘888 does not disclose a second charge storage region configured to receive a second overflow portion of the charge from the first photodiode and a fourth charge storage region configured to receive a second portion of the charge from the second photodiode.  S ‘319 teaches (Fig. 1) providing a second charge storage region (5) configured to receive a second overflow portion or second portion from a photodiode; and charge directing transistors (fourth transistor 2, third transistor 6, first transistor 7, second transistor 8) as claimed.  The second photodiode would have respective and corresponding fifth, sixth, seventh and eighth transistors as the first photodiode.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a second charge storage region to each of the photodiodes in the apparatus of S ‘888 in view of S ‘319 to obtain further improved dynamic range as taught, known and predictable.
Allowable Subject Matter
Claims 2, 4, 6, 14, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878